DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of the prior Patent No.  10,082,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment and Remarks
Applicant’s arguments, filed on 7/14/2022, with respect to claims 1, 2, 4-9, 11, 12 and 14-18 have been fully considered and are persuasive as the Applicant has filed a terminal disclaimer to obviate the non-statutory double patenting rejection of claims 1, 2, 4-9, 11, 12 and 14-18, and also canceled claims 3, 10 and 13 rejected under statutory double patenting.  Therefore, both statutory and non-statutory  double patenting rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes “the ranging radar detects the reference distance by: determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle β.”  Also note the Applicant’s arguments in the parent application 16/556,597 for these features of the claim. 
Regarding independent claims 8 and 11,  these claims also recited similar limitations as claim 1 and are therefore allowed for similar reason stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697